Citation Nr: 0523939	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-08 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial compensable evaluation for 
scarring of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1993 to May 1999.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In April 2005, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claims.  At that time he discussed symptoms involving 
tinnitus.  The Board construes this as an informal claim of 
entitlement to service connection for tinnitus and the matter 
is referred to the RO for consideration.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's scarring of the left lower extremity shows 
a scar measuring 4.5 centimeters (cm) on the left calf which 
is nonadherent and nontender, and a 3 cm lateral linear scar 
above the ankle, with no indication of functional loss 
associated with the scarring.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
scarring of the left lower extremity have not been met at any 
time during the appeal period.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, DC 7801, 7803, 7804, 7805 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letters issued in December 2002 and 
in February 2003, apprised the appellant of the information 
and evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
medical evidence he had that pertains to the claim.  As such, 
the Board finds that the letters satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include a report of VA examination.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim on 
this issue.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to an initial compensable rating is a 
"downstream" issue, that is, one raised by means of a notice 
of disagreement rather than in an application for benefits.  
The General Counsel of VA has held that when a claimant 
raises a new, "downstream" issue, or claim, in a notice of 
disagreement, the VCAA does not require VA to provide a new 
notice under section 5103 so long as it addresses the new 
issue in a statement of the case and provided that it gave a 
section 5103 notice in conjunction with the initial claim:  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  The Precedent Opinion 
thus indicates that a separate notice under section 5103 need 
not be furnished concerning a "downstream" issue when VA has 
otherwise notified the claimant of the procedural and 
substantive matters of which the VCAA requires a claimant be 
informed. The Board is bound by precedent opinions of the 
General Counsel of VA. 38 U.S.C.A. § 7104(c) (West 2002).  

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the veteran's disability.  

The Evidence

The veteran was granted service connection for scarring of 
the left lower extremity in April 2002 by the RO and a 
noncompensable evaluation was assigned.  This was based on 
service medical records which showed that in December 1997, 
the veteran underwent a left leg fasciotomy.  The RO also 
considered a March 2003 VA examination report which showed 
that the claims file had been reviewed.  The veteran's 
medical history was noted.  Examination of the scarring of 
the left lower extremity noted that the veteran has a 4.5 CM 
scar of the left calf that is nonadherent and nontender and a 
3CM lateral linear scar above the left ankle.  There were no 
adhesions.   

Discussion

Pursuant to the revised Rating Schedule which is the only 
version applicable in this claim since the veteran's claim 
was received in November 2002 and the criteria became 
effective August 30, 2002, a 10 percent rating is applicable 
under Diagnostic Code 7802 for a scar other than on the head, 
face, or neck, that is superficial and does not cause limited 
motion, if the area of the scar is 144 square inches (929 
square cm.) or greater.  The revised Diagnostic Code 7803 
provides a 10 percent rating for scars that are superficial 
and unstable.  A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial, painful 
on examination.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Other scars are to be rated 
based on limitation of function of the part affected under 
Diagnostic Code 7805.  38 C.F.R. § 4.118 (2004).  

The medical evidence of record does not show that the veteran 
had any relevant complaints about his service-connected 
scarring of the left lower extremity.  There is no indication 
that he received any treatment for his service-connected 
scarring.  Nor is there any evidence that the scarring was 
poorly nourished, unstable, or had repeated ulceration, and 
there was no evidence of pain related to the scarring.  The 
VA examination report shows that the scarring was nonadherent 
and nontender.  The scarring does not cover an area which 
would support a 10 percent rating.  There is no indication of 
any limitation of function as a result of the scarring.  The 
Board notes that the veteran is separately service-connected 
for compartment syndrome of the left lower extremity.  Hence, 
the Board finds that a compensable rating is not warranted 
for the scarring under Diagnostic Codes 7803, 7804, or 7805 
at any time during the appeal period.  

ORDER

Entitlement to an initial compensable evaluation for scarring 
of the left lower extremity is denied.  


REMAND

The veteran seeks service connection for bilateral defective 
hearing, which he argues is due to exposure to loud noises 
during service, including gunshots, grenades and being on a 
ship.  A copy of the veteran's DD 214 is not in the file.  
The record shows that the RO scheduled the veteran for a VA 
audiological examination in March 2003 and he did not appear.  
The veteran reported at his April 2005 hearing that he tried 
to reschedule the examination with the RO but was 
unsuccessful.  He requested that he be rescheduled for an 
examination. 

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should schedule the veteran 
for a VA audio examination to determine 
the nature, extent and etiology of his 
bilateral hearing loss.  The veteran's 
claims folder must be made available to 
the examiner in conjunction with the 
examination and all necessary diagnostic 
testing should be conducted.  In the 
report of examination, the examiner 
should provide a detailed history of any 
hearing loss and his exposure to acoustic 
trauma during military service.  Based on 
a complete review of the record and the 
current examination, the examiner should 
render an opinion as to whether it is at 
least as likely as not that a bilateral 
hearing loss is related to acoustic 
trauma suffered during the veteran's 
military service. A complete rationale 
should be given for the medical opinion.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  The RO should secure and associate 
with the claims file a copy of the 
veteran's DD214.  When the above 
development has been completed and the RO 
has complied with the notice and duty to 
assist provisions of 38 C.F.R. § 3.159, 
to include the appropriate time period 
for receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO. The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


